DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed December 21, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeyama et al. (US 4,702,904) in view of Yoshida et al. (US 8,999,298). The rejection is maintained. Claims 2 and 5 are cancelled.
Maeyama et al. disclose oral care compositions. The compositions comprise a fluoride compound (Abstract). Fluoride compounds include stannous fluoride and sodium fluoride. The fluorides may be used in combination (col. 4, lines 10-20). The pH of the compositions ranges from 4.6 to 9.5 (col. 7, lines 45-48).   When stannous fluoride is not the fluoride used, stannous compounds may be added such as stannous chloride. These compounds are added in an amount that comprise more than 0.03% 
Maeyama et al. differ from the instant claims insofar as it does not disclose the amount of antifibrinolytic agent. 
Yoshida et al. disclose oral care compositions. The compositions may comprise therapeutic agents such as tranexamic acid and epsilon-aminocaproic acid. It is desired that each of these pharmaceutically effective agents is contained in an amount of preferably from 0.001 to 5.0% by weight, more preferably from 0.01 to 5.0% by weight, and even more preferably from 0.01 to 3.0% by weight, of the dental composition (col. 14, lines 65 to col. 15, lines 19). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used 
The amount of abrasive affects the performance of the toothpaste therefore making it a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of additional abrasive to higher than 1% to obtain the desired abrasive property.

Response to Arguments
The Examiner submits that Maeyama et al. disclose stannous compositions wherein aminocaproic acid and tranexamic acid may be added for their therapeutic effect. The abrasives that may be used include amorphous anhydrous silica, aluminosilicate, calcium secondary phosphate dihydrate, calcium secondary phosphate anhydrate, calcium carbonate and insoluble sodium metaphosphate. The amount of abrasive is up to 10%. Therefore when another abrasive is used in a mixture with a zirconium based abrasive, at least 1% of the above listed abrasive would be present when the abrasive is used at 10%. Further the amount of abrasive affects the performance of the toothpaste therefore making it a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of additional abrasive to higher than 1% to obtain the desired abrasive property. Therefore the rejection is maintained. 



Maeyama et al. in view of Yoshida et al. is discussed above and differs from the instant claim insofar as it does not disclose folic acid.
Vermeer discloses folic acid is an antiplaque agent (col. 40, lines 19-23). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.   It would have been obvious to one of ordinary skill in the art to have used folic acid in the compositions of Maeyama et al. in view of Yoshida et al. for its suitability as an antiplaque agent. 

Response to Arguments
The Examiner submits that Vermeer remedies the deficiencies of Maeyama et al. by disclosing folic acid as an antiplaque agent. It would have been obvious to have used folic acid in the compositions of Maeyama et al. to obtain its therapeutic effect. Therefore the rejection is maintained. 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 1, 3-4, 6-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,465,662) in view of Maeyama et al. (US 4,702,904). 
Sato et al. disclose oral care compositions comprising tranexamic acid and carvone. An additional component includes fluorides such as stannous fluoride, and 
Sato et al. differ from the instant claims insofar as they do not disclose stannous chloride as a stannous salt that may be used in the compositions. 
Maeyama et al. disclose oral care compositions. The compositions comprise a fluoride compound (Abstract). Fluoride compounds include stannous fluoride and sodium fluoride. The fluorides may be used in combination (col. 4, lines 10-20). The pH of the compositions ranges from 4.6 to 9.5 (col. 7, lines 45-48).   When stannous fluoride is not the fluoride used, stannous compounds may be added such as stannous chloride. These compounds are added in an amount that comprise more than 0.03% stannous ions (col. 5, lines 1-25). Other effective ingredients that may be included are aminocaproic acid and tranexamic acid and are used in an effective amount (col. 7, lines 1-10).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the 

Conclusion
Claims 1, 3-4 and 6-14 are rejected.
Claims 15-17 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612